Citation Nr: 1814538	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1963 to May 1966.  He earned the Good Conduct Medal and the Expert (Rifle) Badge. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss. 

The Veteran's service-connection claim for hearing loss was denied in a June 2007 rating decision.  The RO determined that the Veteran's hearing loss neither occurred in, nor was it caused by, service.  The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The June 2007 decision thereby became final.  

Since that final decision, the Board finds that the Veteran has submitted new and material evidence.  Specifically, the evidence includes an April 2015 VA examination report, post-service VA treatment records, and lay statements from the Veteran.  The Board finds that the newly submitted evidence is neither cumulative nor redundant of the evidence of record at the time of the prior decision and reasonably raises the possibility of substantiating the Veteran's claim.  Thus, the Board will reopen the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Board requested a Veterans Health Administration (VHA) opinion in August 2017, which was provided in October 2017.  In December 2017, the Veteran and his representative were provided with a copy of the October 2017 VHA opinion.  The Veteran was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  That period has now elapsed and VA has received no additional argument from the Veteran or his representative.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the Veteran was denied entitlement to service connection for a bilateral hearing loss disability.

2.  The evidence associated with the claims file subsequent to the June 2007 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss.

3.  The competent and probative evidence of record indicates that the Veteran's bilateral hearing loss did not manifest in service or within one year thereafter, and is not otherwise causally or etiologically related to his military service.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.104(a), 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

With respect to the first element of service connection, a current diagnosis, the Veteran underwent a VA hearing loss examination in April 2015.  The examiner diagnosed bilateral sensorineural hearing loss.  Thus, the current disability criterion for service connection is met.  See Shedden, supra.

Next, the Board must consider whether the Veteran sustained a disease or injury in service.  The Veteran has reported that he was exposed to loud noises, such as gunfire, in-service and was not afforded ear protection.  The Veteran has also stated that he was exposed to constant jet engine noises while stationed in Greece.  His DD-214 shows that his military occupational specialty (MOS) was Supply Clerk.  It also shows that he earned the Expert (Rifle) Badge.  The Board finds that the Veteran is competent to report exposure to loud noise in service, and that such assertion is credible because it is consistent with the circumstances of service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As such, the Veteran has satisfied the second element for service-connection.

Although an in-service event and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent medical evidence of a nexus between the Veteran's conceded in-service noise exposure and his current bilateral hearing loss disability.  See Shedden, supra.

In April 2015, the Veteran underwent a VA audiological examination.  The Veteran reported exposure to gunfire and recreational hunting prior to military service, as well as exposure to grenade explosions, gunfire, and jet engine noise during service.  He further reported exposure to noise from chainsaws, gunfire, and recreational hunting after service.  The Veteran stated that he wore ear protection when working around noise. 

The examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service, as review of the service treatment records provided no evidence of decline in hearing during service or within seven years after separation.  

In August 2017, a VHA opinion was requested to address whether the Veteran's bilateral hearing loss resulted from in-service noise exposure.  In rendering her VHA opinion, the examiner reviewed the medical and lay evidence of record and opined that the Veteran's current hearing loss was less likely as not caused by or a result of in-service noise exposure.  The examiner noted that the induction, subsequent, and separation audiograms indicated normal hearing bilaterally without a significant threshold shift in either ear.  The examiner indicated that service treatment records showed no hearing loss or significant changes in hearing thresholds greater than normal measurement variability during active duty service.  The examiner further stated that the Veteran's hearing was normal bilaterally at his post-active duty US Army Reserves enlistment audiogram in 1977.  

The examiner further explained that "the Institute of Medicine stated that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The Institute of Medicine panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was unlikely."  Thus, based on the objective evidence of record, to include the Veteran's audiograms and signed statements denying hearing loss, the examiner concluded that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of the Veteran's military service, including noise exposure.  She further noted the Veteran's history of post-service occupational and recreational noise exposure, as well as the lack of evidence demonstrating hearing loss to a compensable degree within one year of separation. 

In addition to the VA examinations, the medical evidence includes VA audiological treatment records.  However, none of these records discusses the etiology of the Veteran's hearing loss or provides a positive nexus opinion.  

After reviewing the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted.  The Veteran contends that he was exposed to noise during his service, and the Board notes that the Veteran is considered competent to relate a history of in-service noise exposure, which fulfills the in-service injury component of service connection.  The Veteran also currently has a diagnosis of bilateral sensorineural hearing loss.  However, the probative medical evidence of record does not show that this condition manifested in service, within one year of separation, or is otherwise related to service.

The Board notes that neither sensorineural hearing loss nor manifestations sufficient to identify this disease entity were shown during service.  Rather, the hearing examinations taken at enlistment and upon separation were essentially normal, and the Veteran denied having any history of ear trouble during that time period.  While the Veteran now states that his hearing loss began in service, there is no record of the disorder in his service treatment records.  Therefore, while sensorineural hearing loss is recognized as a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  Thus, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The only other evidence that purports to link the Veteran's current hearing loss to his military service consists of the statements of the Veteran and his representative.  Although laypersons, such as the Veteran and his representative, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a layperson as it involves making definitive clinical diagnoses based on knowledge of audiology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences (in this case, current bilateral hearing loss), he is not able to provide competent evidence as to the etiology of his hearing loss.  Providing such an opinion requires medical expertise in the causes of hearing loss in the context of in-service noise exposure with normal hearing at separation.  The Veteran and his representative have no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2017).

The Board notes that the absence of in-service evidence of hearing loss disability during a Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. at 159 (1993).

Nevertheless, the Board finds that the October 2017 VHA opinion is adequate and the most probative evidence of record on this matter.  The examiner reviewed and detailed the relevant evidence in the claims file, and concluded that the Veteran's current hearing loss was not causally or etiologically related to his military service, including noise exposure therein.  Specifically, the examiner indicated that the Veteran did not exhibit any significant threshold shifts upon separation.  The examiner noted that there were no significant threshold shifts in either ear when comparing active duty audiograms to an audiogram conducted upon Reserves enlistment eleven years after service.  Furthermore, the examiner also noted that the Veteran had a history of post-service occupational and recreational noise exposure.  In sum, a finding of nexus is not warranted at this time.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits"); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Thus, unfortunately, the Board concludes that the claim of entitlement to service connection for bilateral hearing loss must, therefore, be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

As new and material evidence has been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


